Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 4/6/2021 has been fully considered and is attached hereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Wakeley (60,418) on 3/17/2022.
The application has been amended as follows: 
	In Claim 1, Line 13, “fine coolant droplets” is amended to read - - coolant droplets - -
	In Claim 1, Line 18, “fine coolant droplets” is amended to read - - coolant droplets - -
In Claim 16, Lines 11-12, “fine coolant droplets” is amended to read - - coolant droplets - -
In Claim 16, Line 16, “fine coolant droplets” is amended to read - - coolant droplets - -
In Claim 17, Line 12, “fine coolant droplets” is amended to read - - coolant droplets - -
In Claim 17, Line 16, “fine coolant droplets” is amended to read - - coolant droplets - -

Allowable Subject Matter
Claims 1-17, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

See Box V of the written opinion of the international searching authority dated 1/28/2021.

Other pertinent art discovered by the Examiner includes:
US 2010/0039773 to Tilton et al. which teaches spray cooling of server boards (See, in particular, Figs 2A, and 6A);
US 7,184,269 to Campbell et al. which likewise teaches spray cooling of server boards (Fig 4);
US 2006/0026983 to Tilton et al. which teaches a spray cooling system for transverse thin-film evaporative spray cooling;

US 6,349,760 to Budelman which teaches a heat removal system which includes a liquid source which produces droplets and a fan to produce a gas stream which causes the droplets to flow onto a heat sink to cool a component (Abstract);
US 5,943,211 to Havey et al. which teaches a spray cooling system to cool electronic components; and 
US 5,907,473 to Przilas et al. which teaches an environmentally isolated enclosure which includes spray cooling therein to cool electronic components (Abstract).

None of the above cited references, however, teach or suggest, either alone or in combination, the limitations of claims 1, 16 and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.